Petition for Writ of Habeas Corpus Denied and Opinion filed May 8, 2003








Petition for Writ of Habeas Corpus Denied and Opinion
filed May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00509-CV
____________
 
IN RE TODD JEROME BAILEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
O P I N I O N
On May 5, 2003, relator,
Todd Jerome Bailey, filed a petition for writ of habeas
corpus.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2000).
We deny relator=s petition for writ of habeas
corpus.  See Tex. 
R.  App.  P.  52.3.
PER CURIAM
Petition Denied and Opinion filed
May 8, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.